Citation Nr: 1205731	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  10-33 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a higher initial disability rating for service-connected 
posttraumatic stress disorder (PTSD), in excess of 10 percent for the period from October 28, 2008, and in excess of 30 percent from June 11, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran), Veteran's Spouse


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1967 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In an April 2009 decision, the Wichita RO granted service connection and assigned an initial 10 percent rating for PTSD, effective October 28, 2008, the date of grant of service connection (date of receipt of claim for PTSD).  

In January 2010, the Veteran entered a notice of disagreement (NOD) with the initial rating for PTSD assigned in the April 2009 rating decision.  Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized the issue as one of entitlement to a higher initial disability rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

Thereafter, in June 2010, the Wichita RO granted a staged 30 percent rating for PTSD for the initial rating period beginning June 11, 2010, the date of a VA examination report.  

Although the RO granted a higher 30 percent rating for PTSD for the rating period from June 11, 2010, inasmuch as higher ratings are available during each period, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher disability rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2011, the Veteran testified at a Board videoconference hearing conducted before the undersigned Veterans Law Judge; a transcript of this hearing is of record.  Additional evidence was received at the hearing, for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  For the entire period of initial rating appeal, the Veteran's PTSD has been characterized by difficulty sleeping, nightmares, irritability, anger, social avoidance, panic attacks, hypervigilance, hyperarousal, anxiety, concentration issues, depression, and memory problems.

2.  For the entire period of initial rating appeal, the Veteran's PTSD has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.

CONCLUSION OF LAW

For the entire initial rating period, resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).

In this case, VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  Additionally, the Veteran was provided VA examinations in March 2009 and 
June 2010 for PTSD.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA findings obtained in this case are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA examiners considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, comprehensive physical examinations, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of a higher initial disability rating for PTSD has been met.  38 C.F.R. 
§ 3.159(c)(4).  

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  A rating of 10 percent is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411.

A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.


A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Initial Disability Rating for PTSD

In the April 2009 rating decision on appeal, service connection was granted for PTSD, and an initial disability rating of 10 percent was assigned, effective 
October 28, 2008.  The Veteran entered a notice of disagreement with the initial rating assigned, contending that an initial rating in excess of 10 percent was warranted for his service-connected PTSD.  In a September 2008 rating decision during the appeal, the RO granted a 30 percent rating for PTSD, effective 
June 11, 2010.


The evidence in this case includes a November 2008 VA "Mental Health Assessment," where the Veteran reported PTSD symptoms of: nightmares, intrusive memories, social voidance, memory problems, serious anger problems and frequent periods of irritability, hypervigilance, depressed mood, and feelings of detachment.  During the November 2008 interview, Veteran was alert, oriented in all spheres, and evidenced no significant impairment in his thought processes or communication ability.  His affect was congruent and insight and judgment were normal.  The Veteran also reported no past or current suicidal or homicidal ideation or obsessive behavior.  The November 2008 Axis I diagnosis was PTSD.  The VA examiner assigned a GAF score of 60.  

In VA treatment records from February to September 2009, the Veteran reported PTSD symptoms of concentration issues, nightmares, and intrusive memories.  The VA examiners diagnosed PTSD.  The GAF scores were consistent at 60.  

At a VA PTSD compensation examination in March 2009, the examiner noted the Veteran's history in detail.  The Veteran reported suffering from frequent depression, nightmares, intrusive memories, sleep impairment, irritability, social avoidance, and occasional anxiety.

During the March 2009 interview, the Veteran was neatly dressed and groomed.  He interacted in a fairly cooperative manner.  The VA examiner reported the Veteran's mood was depressed.  The Veteran reported re-experiencing his military trauma on a regular basis, but did not report any signs of hallucinations or delusions and did not report any obsessions or compulsions.  He reported no suicidal or homicidal ideation.  The Veteran also reported fatigue symptoms and hyperarousal.  The VA examiner found the Veteran had feelings of detachment from others and had an exaggerated startle response.  The VA examiner also estimated that the Veteran suffered from a depressed mood once a week.  The March 2009 Axis I diagnosis was PTSD.  The VA examiner assigned a GAF score of 75.  

In an April 2010 VA opinion, the VA examiner reported symptoms of chronically depressed mood, frequent panic attacks, moderately severe anxiety, nightmares, flashbacks, hypervigilance, and social avoidance.  The VA examiner reported a GAF score range of 40 to 50.  The VA examiner also opined that the Veteran's PTSD symptoms prevented him from obtaining employment.

At a VA PTSD compensation examination in June 2010, the examiner noted the Veteran's history in detail.  The Veteran reported suffering from frequent depression, nightmares, intrusive memories, sleep impairment, irritability, social avoidance, and occasional anxiety.

During the June 2010 interview, the Veteran was neatly dressed and groomed.  He was oriented in all spheres.  The VA examiner reported the Veteran's mood was depressed.  The Veteran reported re-experiencing his military trauma on a regular basis, but did not report any signs of hallucinations or delusions and did not report any obsessions or compulsions.  He reported no suicidal or homicidal ideation.  The Veteran also showed no impairment of thought processes or communication.  The VA examiner reported that the Veteran had memory problems.  The June 2010 
Axis I diagnosis was PTSD.  The VA examiner assigned a GAF score of 58.  

In a July 2010 VA opinion, the VA examiner reported symptoms of depression, memory problems, anxiety, and problems with trusting people.  During the 
July 2010 Board personal hearing, the Veteran testified that he suffered symptoms of memory problems, depression, severe anxiety, social avoidance, and irritability.  

On review of all the evidence above, the Board finds that, for the entire initial rating period, the Veteran's PTSD has been characterized by difficulty sleeping, nightmares, irritability, anger, social avoidance, panic attacks, hypervigilance, hyperarousal, anxiety, concentration issues, depression, and memory problems.  The GAF scores have mainly varied between 50 and 60, which as described above, indicate moderate PTSD symptoms or moderate difficulty in social and occupational functioning.  The Veteran's PTSD symptoms have been relatively consistent and a 50 percent rating takes into account social and occupational impairment.  For these reasons, the Board finds that the evidence is at least in relative equipoise on the question of whether these symptoms more nearly approximate the criteria under DC 9411 for the next higher 50 percent disability rating for the entire initial rating appeal period.  Resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire initial rating period, the criteria for an initial disability rating of 50 percent for PTSD have been met.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board further finds that the criteria for next-higher 70 percent rating for PTSD have not been met for any period.  For the entire period of initial rating appeal, the Veteran's PTSD has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

The evidence in this case does not reveal suicidal ideation.  In VA treatment records dated from February to September 2009, the Veteran denied any suicidal ideation.  In the March 2009 VA PTSD compensation examination, the VA examiner reported no suicidal ideation.  In the June 2010 VA PTSD compensation examination, the VA examiner reported no suicidal ideation.

The evidence in this case does not reveal any obsessional rituals that interfere with routine activities.  The Veteran has reported symptoms of hypervigilance, but the Veteran does not contend, nor does the record reflect, that any symptoms of obsessive or compulsive behavior interfere with routine activities.

The Veteran's speech is not intermittently illogical, obscure, or irrelevant.  The March 2009 VA examination reported the Veteran did not show any significant impairment in his communication ability, and the Veteran was able to express himself fairly well.  The June 2010 VA examination reported that the Veteran evidenced no impairment of thought processes or communication.  

The record reflects that the Veteran does not experience near-continuous panic or depression affecting the ability to function independently.  In the March 2009 VA examination, the Veteran denied suffering any panic attacks.  In the April 2010 VA opinion, the VA examiner reported frequent panic attacks; however, it was not quantified, and no further description was given.  In the June 2010 VA examination, the Veteran stated he experiences occasional anxiety; however, other reports of anxiety or episodes of anxiety characterized as panic attacks reflect that panic attacks are not constant, and the evidence of record shows that panic attacks have not impaired the ability to function independently.  

The record also reflects the Veteran does not suffer from spatial disorientation, and that his appearance and hygiene are normal.  In both the March 2009 and June 2010 VA examinations, the Veteran's personal hygiene was adequate.  The March 2009 and June 2010 VA examinations also reported the Veteran was fully oriented in all spheres.  

The Veteran does have some irritability.  In the March 2009 VA PTSD examination, the Veteran reported a history of irritability and that he used to get angry easily.  The Board notes that the reported behavior is without time reference, so it is indiscernible if the reported behavior occurred during the rating period on appeal.  In the June 2010 VA PTSD examination, the Veteran reported frequent periods of anger and irritation, but that he does not act on those feelings and reported no acts of violence.  This report of irritability does not demonstrate unprovoked irritability with "periods of violence" as contemplated by a 70 percent rating.  

The record demonstrates that the Veteran's PTSD is characterized by difficulty sleeping, nightmares, irritability, anger, social avoidance, panic attacks, hypervigilance, hyperarousal, anxiety, concentration issues, depression, and memory problems.  The Board concludes that the Veteran's disability picture does not more nearly approximate the next-higher 70 percent rating criteria under 
DC 9411 for any period.  Even though the Veteran exhibits some irritability, the Veteran's PTSD symptoms, as a whole, are contemplated by the 50 percent rating.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).

The veteran's psychiatric symptomatology manifested by his PTSD is encompassed by the 50 percent disability rating criteria.  For these reasons, a 50 percent evaluation is warranted for the entire initial rating period.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested difficulty sleeping, nightmares, irritability, anger, social avoidance, panic attacks, hypervigilance, hyperarousal, anxiety, concentration issues, depression, and memory problems.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria. Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with an 

acquired psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating for PTSD of 50 percent, but no more than 50 percent, for the entire initial rating period is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


